Exhibit 10.1 PILGRIM’S PRIDE CORPORATION SHORT-TERM MANAGEMENT INCENTIVE PLAN Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), hereby establishes the Pilgrim’s Pride Corporation Short-Term Management Incentive Plan (the “Plan”).The purpose of the Plan is to advance the interests of Pilgrim’s Pride Corporation and its stockholders by establishing a direct relationship between the payment of bonuses to certain of the officers and other employees of the Company or its Affiliates (as this term is hereinafter defined) and the financial success of the Company in order to enhance stockholder value. ARTICLE I. DEFINITIONS Wherever the following terms are used in the Plan they shall have the meanings specified below, unless the context clearly indicates otherwise.The singular pronoun shall include the plural where the context so indicates. Section 1.1–Affiliate.“Affiliate” means any entity (a) in which the Company has a significant equity interest, or (b) that directly or through one or more intermediaries is controlled by the Company, in each case, as determined by the Committee. Section 1.2–Board.“Board” means the Board of Directors of the Company. Section 1.3–Bonus
